Opinion by
Judge Pryor;
Unless the landlord binds himself by an express agreement to that effect, the tenant, whether for life, for years, or at will, cannot compel him to repair. “The tenant takes the premises for better or for worse, and cannot involve the landlord in expense for repairs without his consent.” Taylor’s Landlord and Tenant 229.
“A lessor, as such, in the absence of some covenant or agreement to that effect, is not bound to make repairs on the premises, nor to compensate the lessee for repairs made by him.” 1 Waterman on Real Property 325.
A tenant is bound for stipulated rents, though the premises should be destroyed by inevitable casualty. Ridding v. Hall, et al., 1 Bibb 536-
The landlord is not bound to repair in any case except by force of an express agreement. 3 Duer. 464.

Young & Boyle, for appellant.


A. Barnett, for appellee.

There is no covenant in this case on the part of the appellee to repair.' The demurrer was properly sustained, as the answer presented no defense. Judgment affirmed.